Opinion issued May 17, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01046-CV
____________

NEWGENI, INC., Appellant

V.

PRODUCTION FINANCE INTERNATIONAL, L.L.C., Appellee



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2002-33955A 



MEMORANDUM  OPINION
	We dismiss this appeal for want of prosecution.  Neither appellant, nor its
trustee in bankruptcy has taken any action to prosecute this appeal in over three years.
We advised appellant that by a date certain, it should provide us with a status report
on a bankruptcy proceeding in which it was involved.  The date certain passed
without appellant providing us with the status report.  
	We dismiss appellant's appeal for want of prosecution.  Tex. R. App. P.
42.3(b),(c).
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.